                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

JEROME D. ROBERTSON,                       )
                                           )
               Petitioner,                 )
                                           )
         v.                                )     No. 2:18 CV 336
                                           )
WARDEN,                                    )
                                           )
               Respondent.                 )

                                 OPINION AND ORDER

         Jerome D. Robertson, a prisoner without a lawyer, filed a habeas corpus petition

challenging his prison disciplinary hearing in NCF 18-04-0001 where a Disciplinary

Hearing Officer (DHO) at the New Castle Correctional Facility found him guilty of

impairment of surveillance in violation of B-209 on April 5, 2018. (DE # 1 at 1.) As a

result, Robertson was sanctioned with the loss of 20 days earned credit time. (DE # 10-2

at 1.)

         After Robertson filed his petition, the Indiana Department of Correction

(“IDOC”) Final Reviewing Authority decided to vacate the disciplinary conviction and

remand the case for a new hearing. (DE # 10-1 at 1.) Based on the IDOC’s action, the

Warden has moved to dismiss the petition as moot. (DE # 10.) Robertson has responded

to the motion by filing: (1) an affidavit supporting his disciplinary appeals (DE # 13), (2)

an objection to the rehearing (DE # 14), and (3) a motion for an extension of time and to

strike his past conduct summary (DE # 15). In his filings, Robertson objects to the

rehearing and asks the court to issue a ruling on the merits of his petition and
ultimately dismiss it.

       The guilty finding and sanctions Robertson challenged in his petition have been

vacated. (DE # 10-1 at 1.) As a result, the petition has now become moot. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (prison disciplinary conviction can be

challenged in a federal habeas proceeding only if it lengthened the duration of the

petitioner’s confinement); see also Brown v. Bartholomew Consol. Sch. Corp., 442 F.3d 588,

596 (7th Cir. 2006) (“For a case to be justiciable, a live controversy must continue to exist

at all stages of review, not simply on the date the action was initiated.”). While

Robertson has objected to the Warden’s motion to dismiss his petition, the applicable

law provides that he cannot pursue habeas corpus relief in connection with a disciplinary

proceeding unless it lengthened his sentence. Hadley, 341 F.3d at 664. Because this

disciplinary action has not resulted in the lengthening of the duration of Robertson’s

confinement, habeas corpus relief is not available. Therefore, Robertson cannot obtain any

relief in this habeas corpus proceeding and his case must be dismissed.

       For these reasons, the motion (DE # 10) is GRANTED and the case is

DISMISSED. The clerk is DIRECTED to close this case.

                                           SO ORDERED.

       Date: January 15, 2019

                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                              2
